JOHNSON, Circuit Judge,
specially concurring, in which KRAVITCH, HATCHETT and CLARK, Circuit Judges, join:
Under United States Parole Comm. v. Geraghty, 445 U.S. 388, 402, 100 S.Ct. 1202, 1211, 63 L.Ed.2d 479 (1980), the plaintiff who “brings a class action presents two separate issues for judicial resolution. One is the claim on the merits; the other is the claim that he is entitled to represent a class.” The question presented in this case is whether Shores consented to judgment on both his claims. Specifically, this Court concludes Shores must have expressly reserved his right to appeal the district court’s denial of class certification in consenting to entry of judgment in his original action in order to press this appeal. I concur in the majority’s judgment for the following reasons.
This Court writes on a clean slate. No Eleventh Circuit or Supreme Court case is dispositive. We held in Dorse v. Armstrong World Industries, Inc., 798 F.2d 1372 (11th Cir.1986), that parties who have consented to judgment may not appeal issues settled by that judgment unless they have expressly reserved the right to do so. In this case, however, appellant argues that he did not consent to judgment on his class action claim. See id. at 1376 (citing 9 Moore, Federal Practice paragraph 203.06 at 3-27) (“[An appellant] may, however, urge on appeal that his consent was not actually given.”). In Love v. Turlington, 733 F.2d 1562 (11th Cir.1984), we held that *765the settlement of a plaintiff’s individual claim does not moot the individual’s right to represent the class. However,, the appellant in Love expressly reserved the right to appeal. Shores failed to do so.
The dispute in this case centers around interpreting the phrase “to allow judgment to be taken ... in this action.” This Court can resolve the ambiguity by adopting one of two clear rules. First, a plaintiff bringing individual and class claims could be required to reserve expressly his or her right to appeal the denial of class certification. This is the approach chosen by the majority. Alternatively, a plaintiff could presumptively retain his right to appeal in the absence of an express waiver.
I write separately to note that the majority’s choice of rules should affect only Shores’ right to appeal, because I think the reasoning of United Airlines, Inc. v. McDonald, 432 U.S. 385, 97 S.Ct. 2464, 53 L.Ed.2d 423 (1977), logically extends to protect the rights of the putative class members whom Shores purported to represent. I do not interpret the majority opinion as preventing interested members of the putative class from intervening under Rule 241 and appealing the district court’s denial of class certification. At this point, it appears only Shores has lost his right to appeal the denial of class certification.
In McDonald, the Court held that a putative class member could intervene to appeal the denial of class certification within 30 days of entry of final judgment. In McDonald, a stewardess brought individual and class claims against United Airlines. Although class certification was denied, she prevailed on her individual claims and final judgment was entered. A member of the spurious uncertified class, another stewardess, moved to intervene 18 days after the entry of final judgment in order to appeal the denial of class certification. The Court held that her motion to intervene and appeal was timely and proper. It noted that the intervening stewardess made her motions “after learning that ... the [named] plaintiffs did not now intend to file an appeal challenging the District Court’s denial of class certification.” Id. at 390, 97 S.Ct. at 2467. The Court stressed “as soon as it became clear to the respondent that the interests of the unnamed class members would no longer be protected by the named class representatives, she promptly moved to intervene to protect those interests.” Id. at 394, 97 S.Ct. at 2470.
Until today, the putative class members in this case could reasonably have presumed that their interests were adequately and properly represented by Shores (and this Court so held in its vacated panel opinion). Today, members of the putative class will learn that their representative cannot appeal the denial of class certification. The reasoning of McDonald suggests that they have the opportunity to intervene and appeal that order.2 I concur in the majority’s judgment with confidence that the logic of McDonald authorizes affected members of the putative class to make the proper motions below to intervene and appeal.3 This decision should merely start *766the clock ticking on the timeliness of their intervention.4
The policy behind permitting intervention in McDonald and this case is supported by concerns of fairness and judicial economy. Members of the putative class may have foregone bringing their own suits in reliance on Shores’ class claims. If the relevant statute of limitations has run, they may be left without recourse. See Crown, Cork & Seal Co., Inc. v. Parker, 462 U.S. 345, 354, 103 S.Ct. 2392, 2398, 76 L.Ed.2d 628 (1983) (class action tolls statute of limitation on individual claims only until the day class certification is denied). Just as importantly, the class certification question stands on the brink of final appellate resolution after years of litigation. It would be a tremendous waste of judicial resources to send plaintiffs who are not time-barred back to square one. The opportunity of the members of the putative class to intervene under Rule 24 would protect the interests of the class members and save courts from duplicative litigation. See Deposit Guaranty Nat. Bank v. Roper, 445 U.S. 326, 339, 100 S.Ct. 1166, 1174, 63 L.Ed.2d 427 (1980) (preventing appeal of class action “would invite waste of judicial resources by stimulating successive suits brought by others claiming aggrievement”). Shores’ negligence in failing to expressly reserve his right to appeal should not prejudice the rights of those he sought to represent, especially when it appears that the district court erred in not certifying the class. See Shores v. Sklar, et al., 844 F.2d 1485, 1492-95 (11th Cir.), withdrawn 855 F.2d 722 (1988) (class of investors should have been certified).
I concur in the judgment with the understanding that Shores consented to judgment only on his claim to represent the class. Until this Court’s decision today, it was unclear whether Shores had waived his right to appeal the denial of class certification. Therefore, the Court’s reasoning m McDonald suggests strongly that interested putative class members are not yet barred from making the proper motions below to intervene and bring a proper appeal of the district court’s denial of class certification.

. Fed.R.Civ.P. 24 reads:
(b) Permissive Intervention. Upon timely application anyone may be permitted to intervene in an action: (1) when a statute of the United States confers a conditional right to intervene; or (2) when an applicant’s claim or defense and the main action have a question of law or fact in common.


. Intervention at the time of the denial of class certification would likely have been unavailing because appeals from such orders are interlocutory. The McDonald opinion aptly explains the impropriety of imposing a requirement of intervention at that point. See 432 U.S. at 394 n. 15, 97 S.Ct. at 2470 n. 15.


. Since the majority affirms the entry of final judgment, any members of the putative class who wish to intervene and file a notice of appeal of the denial of class certification will first have to move the district court to open the judgment under Fed.R.Civ.P. Rule 60(b). Rule 60(b) reads:
(b) Mistakes; Inadvertence; Excusable Neglect; Newly Discovered Evidence; Fraud, etc. On motion and upon such terms as are just, the court may relieve a party or a party’s legal representative from a final judgment, order, or proceeding for the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect ... (6) any other reason justifying relief from the operation of the judgment.
This case seems a likely candidate for Rule 60 relief. See Laguna Royalty Co. v. Marsh, 350 F.2d 817, 823 (5th Cir.1965) (“Rule 60(b) is to be *766construed liberally to do substantial justice ... The rule is broadly phrased and many of the itemized grounds are overlapping, freeing courts to do justice in hard cases").


. The timeliness of a motion to intervene is evaluated according to several equitable factors. See Walker v. Jim Dandy Co., 747 F.2d 1360, 1365-66 (11th Cir.1984) (listing factors district court must consider). McDonald indicates that a motion to reopen judgment, intervene and appeal might have to be made within 30 days of the issuance of the mandate in this case. 432 U.S. at 390, 97 S.Ct. at 2467; see also Fed.R.App.P. 4(a).